Citation Nr: 1609252	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1965 to October 1968.  He served in Vietnam from August 1966 to August 1967.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a March 2014 Board decision, the Board denied this appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014 Order, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to the right knee issue, and remanded the matter to the Board for proceedings consistent with the JMR.  

In March2014, the Board remanded the right knee issue to the RO for additional development.  That development completed, the issue has been properly returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current right knee disorder did not have onset during and was not caused by his active service nearly forty years ago.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current right knee disorder is the result of an injury of his right knee incurred when he fell off of a tank while under attack by the enemy and an injury at a later date while playing softball at a base in the United States.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  The reasons for granting or denying service-connection in each case shall be recorded in full.  Id.  

Application of section 1154(b) does not mean that a grant of entitlement to VA benefits, referred to as a grant of service connection, is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996); Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 1000  (Fed. Cir. 2012).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service personnel records document that the Veteran served in Vietnam from August 1966 to August 1967 with the HHC 2/34th Armor.  Those records also show that he served as a Personnel Management Specialist at the Patterson Army Hospital, Fort Monmouth, New Jersey from August 1967 until his separation from active service.  

The Board has previously found that the Veteran engaged in combat with the enemy during his active military service.  

The Board finds that the Veteran did have a right knee disability during his active service from a fall from the tank while engaging in combat with the enemy.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (explaining that 1154(b) does not operate merely to find that the injurious event occurred but that the Veteran actually had a disability in-service due to the injurious event).  

Service treatment record document that he sought treatment at an Aid Station for right knee pain in November 1966,  reporting that he hurt his right knee while playing ball and had a past history of a knee injury.  

The Veteran was found to have a small amount of swelling and was treated with an ace bandage.  

Although there are reports of other medical treatment later, for example he received physical therapy for his low back condition in April 1968, there are no later reports of symptoms involving his right knee.  A report of medical examination in September 1968, for the purpose of separation from active service, documents that he had a normal clinical evaluation of his lower extremities and joints, providing some evidence against his claim.  

In an associated report of medical examination, the Veteran indicated that he had not ever had swollen or painful joints or trick or locked knee, providing highly probative factual evidence against his claim. 

The service treatment records thus tend to show that the right knee disability suffered from the fall from the tank, and any injury of his right knee playing ball during service, resolved by the time that he was separated from service.  If he was still experiencing right knee symptoms at the time he was separated from service, nearly two years after the report of the injury playing ball, it follows that he would be aware of the symptoms and not have indicated that he had not had swollen or painful joints (the service records in this case are highly detailed).  

Furthermore, the listed item in the medical history form for trick or locked knee would have, at minimum, triggered an affirmative indication either there are for the swollen or painful joints listed item.  Instead, the Veteran checked the negative response.  

It is important for the Veteran to understand that if this were the only evidence in this case, the Board would most likely find in the Veteran's favor, giving the Veteran the benefit of the doubt.  However, the post-service evidence provides particularly negative evidence against this claim, making in less likely (a less than 50% chance) that the current problem is related to service nearly 40 years ago.  

Post service treatment records document that the Veteran sought treatment for numerous conditions.  For example, in a September 2007 letter from Dr. A.K., a private provider, stated that the Veteran had been under his care for a number of years for diabetes mellitus, hypertension, and erectile dysfunction.  The letter documents dates of treatment back to 1993 for complaints of the above, and anxiety and chest pain.  Treatment notes from Dr. A.K. include the results of physical examination of the Veteran in April 2008, including examination of his lower extremities.  The clinical impression provide was that he had diabetes, hypertension, hypogonadism, past history of head injury in June 2009, degenerative arthritis of the lumbosacral spine, posttraumatic stress disorder, and was status post removal of benign skin lesions and status post penile implant.  

The Veteran first filed a claim of entitlement to VA disability compensation benefits in September, 2007, claiming entitlement due to diabetes, diabetic neuropathy, erectile dysfunction, and PTSD.  

The Veteran made no reference to a knee problem.

VA received his claim for disability compensation benefits for a right knee disorder in September 2008.  

In June 2015, VA sent a letter to the Veteran requesting that he submit records of private treatment for his knee, in particular records of treatment by Dr. C.B. who performed the 2012 right knee surgery.  It informed him that he should complete the enclosed VA Form 21-4142, Authorization to Disclose Information and the enclosed VA Form 21-4142, General Release for Medical Provider Information, so that VA could obtain the records on his behalf.  The letter also informed him that he could obtain and submit the records himself.  

The Veteran did not respond with completed requested forms or any private medical records.  

Submitted in September 2015, is letter from Dr. C.B. dated in October 2014.  Dr. C.B. stated that the Veteran first saw him in January 2011, complaining of left knee pain.  X-rays showed degenerative arthritis in both knees and he underwent a left total knee arthroplasty.  Dr. C.B. stated that during the follow up of his left knee he was complaining of significant pain in the right knee and underwent a right total knee arthroplasty in January 2012 due to significant degenerative arthritis.  Dr. C.B. stated that the Veteran "did give me a past history of having injured this in the military."  Dr. C.B. provided no nexus opinion (the doctor was simply citing what the Veteran said). 

In a statement received at VA in September 2015, the Veteran stated that after injuring his right knee twice during service the pain intensified year by year.  He stated that after the second injury, the one playing softball, he was treated during service with follow up visits and suffered from chronic pain until he could barely walk and finally decided to have a knee replacement.  He stated that the second injury occurred while playing softball at Fort Monmouth, New Jersey.  

Of record is a statement from the Veteran's spouse received at VA in September 2015, many decades after service.  She states that she recalls the Veteran reporting to her that he severely injury his right knee during service in Vietnam when he fell off of a tank.  She reported that she was at the game when the Veteran reinjured his right knee playing softball for the Patterson Army team.  She reported that she has been married to the Veteran for 48 years and has witnessed him suffer from right knee pain all of those years and that it intensified to the point where he could not walk, stand, or sit and that he then consulted Dr. C.B. and had a total right knee replacement in April 2012.  

The Board finds that the Veteran did have a right knee disability during his active service from a fall from the tank while engaging in combat with the enemy as well as symptoms present either from that fall or from reinjury during the sporting event.  However, the preponderance of evidence of record shows that his in-service right knee disability resolved during service and the evidence is against a finding of a nexus between his current right knee disorder and the right knee disability that he had during active service.  

VA provided a compensation and pension examination of the Veteran's right knee in June 2015.  The examiner provided a diagnosis degenerative arthritis of the right knee, diagnosed in 2011 and that the Veteran was now status post right total knee replacement in April 2012.  She also provided a negative nexus opinion and included a sufficient supporting rationale.  

The examiner documented an accurate relevant history of the right knee disorder including the Veteran's reports of falling of sliding off of a tank, landing on his right knee, and twisting his right knee.  Also recorded was that the Veteran reported that his right knee had persisted since his military service but the pain was not disabling.  It was noted was that the Veteran reported that he would notice pain and the knee would give out with standing from sitting position while performing his desk job after military service.  Noted was the Veteran's report that he noticed severe pain of his right knee in 2010 and sought private medical care from a physician, was found to have severe right knee arthritis, and underwent a right knee replacement in April 2012.  

The examiner referred not only to the in-service records of a report of right knee pain but also to the reports at separation from active service where the Veteran denied trick or locked right knee and where physical examination found normal lower extremities and were silent for a chronic right knee condition.  The examiner noted that a VA examination for diabetes in July 2008 documented findings of right knee effusion.  She also noted the Veteran's report that after military service he worked in human resources for 30 years, denied any physically laborious job after military service, and that he worked at a plant from 1994 until retirement in 2010 where he was a packer on an assembly line and rode a fork lift requiring him to step on and off of the forklift, and that this job did not require heavy lifting or bending.  

She noted his documented treatment during service in November 1966, including the report that he had a previous knee injury when he was treated for the sports related injury.  She noted the private orthopedist finding of degenerative arthritis on x-ray in January 2011.  

The examiner found significant that the Veteran's current right knee disorder was documented over 40 years after military service and that the service treatment records document that he his in-service injury resolved by the time that he was separated from active service.  

The examiner clearly considered the Veteran's reports of pain after service but it is also clear from the opinion that the normal examination findings and history report at separation from service and the long period of time that passed without mention or finding of knee problems in the context of seeking medical care were significant factors in leading to her opinion.  The June 2015 medical opinion is adequate and probative evidence against a finding that the nexus element has been met in this case.  In fact, the opinion provides highly probative evidence against this claim.  

Although the letters from Dr. C.B. and from the Veteran's spouse were received after the examination, those letters provide no more information than what was before the examiner in June 2015.  The examiner noted that the Veteran reported that he had pain of the knee since service, which is what his spouse stated.  The examiner also noted that he had a right knee arthroplasty in 2012, which is what Dr. C.B. stated.  The Board therefore finds that the examiner had a sufficient history upon which to render the opinion and the opinion is not inadequate merely because the statements of the Veteran's spouse and Dr. C.B. were added later.  

After considering all of this evidence, the Board concludes that the weight of the evidence is against a finding that the nexus element has been met.  Dr. C.B.'s letter shows that the Veteran initially complained of left knee pain, the knee that he does not seek benefits for, and does not report any injury of, during service.  X-rays discovered the right knee arthritis and it was after the left knee was replaced that he complained of significant right knee pain.  This is a different account than that which the Veteran and his spouse propose - that it was his right knee symptoms that drove him to finally seek medical care.  

More significantly, although he was found to have effusion of the right knee during the July 2008 diabetes examination, he filed claims for other disabilities a year earlier, in September 2007, and did not file his claim for benefits for a right knee disability until September 2008, several months after the effusion was noted on the diabetes examination.  While there is no requirement that a claimant bring all claims at once, the timing of these claims draws into question the accuracy of his and his spouse's reports of pain present since service.  What is more likely is that if he had pain of his right knee getting worse since service he would simply have claimed benefits for his right knee when he filed his claim in September 2007.  The Veteran's actions provide evidence against his own claim.  

Also significant is that although Dr. A.K. recorded such findings as degenerative arthritis of the spine, there is no mention of a right knee complaint of finding.  If the Veteran had symptoms as severe as he and his spouse now report, for the years following service, one would expect that he would have at least reported the symptoms and their history to Dr. A.K. and there would be a record of it along with the noting of degenerative arthritis of the spine.  

Further, the report from Dr. C.B. that the Veteran reported a history of injury of his right knee during service is not a nexus statement and adds nothing to what was already of record prior to that report to Dr. C.B.  

The Veteran's spouse's recollection of events are also in question:  The Veteran's spouse recalls that she was at the game when the Veteran injured his knee during service playing softball and the Veteran has pointed to the service treatment records as evidence that he reinjured his knee while serving at a base in New Jersey.  

The Veteran's treatment records document that he received treatment for the softball related injury at an Aid Station in November 1966.  

Military personnel records document that he served in Vietnam from August 1966 to August 1967 and did not arrive at the New Jersey base until August 1967.  

Simply stated, the Veteran baseball injury was in Vietnam. 

The reports of his injury observed by his spouse in New Jersey are in conflict with the service department records created contemporaneous to his service.  The Board finds those records unaffected by the passage of time and more accurate than the Veteran and his spouse's recollection of events.  Although the inaccuracies of where he injured his knee playing softball and who was present do not go directly to whether symptoms have been present since service, as opposed to onset of symptoms of the current knee disability years after service, the inaccuracies do go to the historical accuracy of the Veteran's and his spouse's recollections of event from nearly 40 years ago.  

Based on the facts discussed in the preceding paragraphs, the Board finds that the Veteran and his spouse are not accurate historians as to the history of right knee symptoms.  Rather, the Board finds that the Veteran's right knee symptoms manifested many years after service.  

The most probative nexus evidence in this case shows that there is no nexus between the Veteran's current right knee disorder, to include the arthritis present prior to the arthroplasty.  This includes no nexus based on a showing of symptoms present since service.  

The Board has considered the presumptive provisions for arthritis but finds that the evidence does not show that his arthritis manifested within one year of separation from service so service connection cannot be presumed for arthritis of the right knee.  

For these reasons, the Board concludes that the preponderance of evidence is against granting service connection for a right knee disorder.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA treatment and private treatment records are associated with the claims file.  VA provided an adequate examination and obtained an adequate opinion in this case in June 2015.  

In the now vacated March 2014 decision, the Board denied this appeal on the basis that the current disability element was not met.  In the October 2014 JMR, the Parties agreed that the Board had not considered potentially favorable evidence pertinent to the right knee claim.  Specifically, the July 2008 VA diabetes mellitus examination report indicating that the Veteran had effusion of the right knee.  In the decision issued today, the Board has considered this evidence and finds that the Veteran did have a disability of the right knee during the period of his current claim and appeal.  The Board has complied with the terms of the JMR.  

In March 2015, the Board remanded this claim to request VA treatment records, contact the Veteran to ask that he complete authorizations for VA to obtain private treatment records and to ask him to provide any relevant treatment records that the Veteran has in his possession, and to afford the Veteran a medical examination and obtain a medical opinion.  The VA treatment records identified in the Board's Remand are now associated with the claims file.  In June 2015, VA sent a letter to the Veteran requesting the information detailed in the examination.  There has been compliance with the Board's March 2015 Remand.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a right knee disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


